DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Claim 1 has been amended.  Claims 2 and 4-6 have been cancelled.  Claims 11-17 are newly added.  Claims 7-10 remain withdrawn.  

This application is in condition for allowance except for the presence of claims 7-10 directed to an invention non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.

Claims 1 and 11-17 are currently pending and are allowable.
	
The current application is a continuation of International Patent Application No. PCT/2017/030410, filed May 1, 2017, which is a continuation in part of application No. 

Withdrawal of Rejections:

	The rejection of claims 1, 2, and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Ra et al., is withdrawn.
	The rejection of claims 1, 2, 4, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Kelly, is withdrawn.
The rejection of claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over Kelly, is withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dileep P. Rao on May 7, 2021.

The application has been amended as follows: 

stem cell growth medium of claim 1, wherein said medium contains glutathione.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Ra et al. and Kelly et al.
Ra et al. teach a medium for culturing mesenchymal stem cells comprising: serum, fibroblast growth factor (FGF), N-acetyl-L-cysteine, insulin, calcium chloride, hydrocortisone, and serum free medium (Abs.; Col. 3, Line 30-36; Table 1, 3, 4; claim 1).  It is noted that Applicant defines “about” as plus or minus 5% of the stated number (Specification, Para. 26).  Ra et al. teach a medium for culturing mesenchymal stem cells comprising: 2% to 20%, and 5% and 10% serum, which is fully encompassed within about 0.1% to about 50% by volume, and about 1% to about 10% by volume; 10 ng/mL FGF, which is fully encompassed within about 1 pg/mL to about 100 ng/mL, and about 1 ng/mL to about 10 ng/mL; 2 mM N-acetyl-L-cysteine, which is fully encompassed within about 1 nM to about 100 mM, and about 0.5 mM to about 5 mM; 0.09 mM calcium chloride, which is fully encompassed within about 1 nm to about 100 mM, and about 0.01 mM to about 0.1 mM; 74 ng/ml of hydrocortisone, which is fully encompassed within about 1 pg/mL to about 100 µg/mL, and about 10 ng/mL to about 100 ng/mL; and serum free medium (DMEM-p, KSDM-P) balanced to 100% volume (Col. 3, Line 30-36; Table 1, 3, 4; claim 1).

However, the prior art of record is not deemed to teach or render obvious the growth medium for culturing MSCs as now claimed, which includes each of the claimed components in the claimed concentrations: about 1% to about 10% by volume serum; about 1 to about 10 ng/ml fibroblast growth factor; about 1 to about 10 ng/ml epidermal growth factor; about 10 to about 100 ng/ml hydrocortisone; about 0.01 to about 0.1 mM calcium chloride; about 0.5 to about 5 mg/ml insulin; about 10 to about 100 µg/ml bovine pituitary extract; about 0.5 to about 5 mM L-cysteine or glutathione; about 0.1 to about 1 µg/ml selenium; about 1 to about 10 ng/ml stromal-derived factor; about 2 to about 20 mg/ml sodium pyruvate; about 0.1 to about 1 mg/ml transferrin; and the balance to 100% volume serum free medium.  Attorney Docket No. 2504.000


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653